TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00728-CR







James Adam Morgan, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT OF COKE COUNTY


NO. 95-3209, HONORABLE JACKIE WALKER, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of possession of an alcoholic beverage by a minor.  Tex. Alco.
Bev. Code Ann. § 106.05 (West 1995).  The county court assessed punishment at a $500 fine.

	Appellant's first point of error is that the court erred by overruling his motion to suppress
evidence.  The State concedes error and moves that the judgment of conviction be reversed.  The motion
is granted and the point of error is sustained.  It is unnecessary to address the remaining points of error.

	The judgment of conviction is reversed and the cause is remanded to the county court for
a new trial.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Reversed and Remanded

Filed:   September 25, 1996

Do Not Publish